ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on July 27, 2022 has placed the application in condition for allowance.  Claims 1-10 are allowed.
	The claimed invention introduces a billing method for print consumption calculated based on page consumption amount and maintenance consumption amount.  Specifically, amount of ink jetted on a sheet and number of sheets with ink jetted are counted for determining ink consumption amount along and consumed amount of ink for maintenance of jet head at different period is counted for maintenance consumption amount.  Number of sheets printed between two maintenances are also counted so maintenance consumption amount per unit sheet can be calculated based on recently obtained maintenance consumption amount and the number of sheets printed between previous maintenance and the recent maintenance.  Billing is gradually performed for an amount corresponding to the maintenance consumption amount consumed in the recent maintenance divided among sheets printed between the previous maintenance and the recent maintenance in accordance with the ink consumption amount adding the maintenance consumption amount per unit number of sheets so as to spread out the billing amount among periods with maintenance and periods without maintenance.
The cited references do not disclose that billing is gradually performed for an amount corresponding to the maintenance consumption amount consumed in the recent maintenance divided among sheets printed between the previous maintenance and the recent maintenance in accordance with the ink consumption amount adding the maintenance consumption amount per unit number of sheets so as to spread out the billing amount among periods with maintenance and periods without maintenance.
The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1, 6, and 10 includes: “calculating a first maintenance consumption amount per unit number of sheets, wherein the calculation of the first maintenance consumption amount is based on a first maintenance consumption amount that is a consumed amount of liquid consumed in a second maintenance, and a first number of printed sheets that is the number of sheets of the medium on which the printing was performed from a first maintenance to the second maintenance; setting, as a first liquid consumption amount, a value obtained by adding the first maintenance consumption amount per unit number of sheets, to a print consumption amount that is a consumed amount of liquid consumed in printing for the unit number of sheets; and performing billing for printing performed in accordance with the first liquid consumption amount until printing is completed for the same number of sheets as the first number of printed sheets after the second maintenance”.
The remaining dependent claims 2-5 and 7-9 are allowed due to their corresponding dependencies to the independent claims 1 and 6.



Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674